Citation Nr: 0115507	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-16 221A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lee Memorial Hospital (LMH) from 
October 18 to 21, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the RO in St. Petersburg, Florida, on 
appeal from a decision by the VA Medical Center (VAMC) in Bay 
Pines, Florida.

This case was previously before the Board in November 2000, 
when it was remanded to the RO so that the veteran could be 
afforded a videoconference hearing before a member of Board.  
The hearing was conducted in February 2001, and the case was 
returned to the Board later that same month.  The veteran's 
representative submitted a brief on appeal in April 2001.

By a written statement submitted to the RO in November 1997, 
the veteran indicated that he was seeking service connection 
for problems with his hip and back.  It does not appear that 
the RO has taken adjudicatory action on those issues, 
however, and it is unclear whether, in light of the RO's more 
recent award of a total disability rating based on individual 
unemployability due to service-connected disability, he still 
wishes to pursue those issues.  The matter is referred to the 
RO for clarification and further action, as appropriate.


REMAND

The veteran contends that VA should provide payment or 
reimbursement for medical expenses he incurred at LMH from 
October 18 to 21, 1997.  He maintains that the services he 
received at LMH were rendered in a medical emergency, and 
that appropriate VA facilities were not feasibly available 
therefor.  He further maintains that the problems for which 
he was treated at LMH were related to post-traumatic stress 
disorder (PTSD), a condition for which service connection has 
been in effect since July 1996.
 
In order for a veteran to be entitled to VA payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, the evidence must establish that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for non-service-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. Chapter 31 (governing 
training and rehabilitation for 
veterans with service-connected 
disabilities) and who is medically 
determined to be in need of 
hospital care or medical services 
for reasons set forth in 38 C.F.R. 
§ 17.47(j); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000).

In the present case, it does not appear from the available 
evidence that the treatment here in question was for a 
disability that was at that time service-connected.  In 
addition, the record shows that the veteran was not in 
receipt of a total disability rating at the time of 
treatment, and the evidence does not in any way suggest that 
he was a participant in a VA vocational rehabilitation 
program during the time that the private services were 
rendered.  What is not entirely clear from the current 
record, however, is whether the treatment in question may 
have been for "nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability."  38 C.F.R. § 17.120(a)(2) (2000).
 
On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See VCAA, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Among other things, the new law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist a claimant in developing a claim that was 
not well grounded.  Under the new law, VA is required to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, to include any necessary 
medical opinions, even if the claim would not have been well 
grounded under prior law.

In light of the additional requirements imposed by the new 
law, a remand for further development of the veteran's claim 
is necessary.  Accordingly, the case is REMANDED to the VAMC 
for the following actions:

1.  The VAMC should review the claims 
folder and ensure that all notification 
and development required by the VCAA, is 
completed.  Development should include, 
among other things, ensuring that the 
claims folder and/or MAS file contains 
copies of all available records of 
treatment that may be relevant to the 
veteran's claim, to include any and all 
VA or private medical records reflecting 
treatment he may have received for PTSD, 
alcohol use, and/or a heart or seizure 
disorder.

2.  The VAMC should arrange to have a 
psychiatrist review the record, 
including the veteran's MAS file, and 
prepare a written opinion pertinent to 
the legal criteria governing VA payment 
or reimbursement of private medical 
expenses.  The physician should 
separately address each of the following 
questions: 

a.  Was the treatment the veteran 
received at LMH from October 18 to 21, 
1997, for a service-connected 
disability?  Was the treatment for a 
non-service-connected disability 
associated with and aggravating a 
service-connected disability?  (In 
addressing these matters, the physician 
should be aware that, at the time of the 
treatment in question in October 1997, 
the veteran's service-connected 
disabilities consisted of PTSD and 
bilateral calluses of the feet.)

b.  Were the services in question 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to the veteran's life or 
health?

c.  If the veteran's admission to LMH on 
October 18, 1997, was for a medical 
emergency, when did the emergency end?  
At what point in time, if any, could he 
have been transferred from LMH to a VA 
medical center for continuation of 
treatment?

d.  Were appropriate VA or other Federal 
facilities feasibly available for the 
veteran's treatment?  Would an attempt 
to use such facilities beforehand, or to 
obtain prior authorization for the 
required services, have been 
reasonable, sound, wise, or practicable?  
Is there any reason that services at VA 
or other Federal facilities, if sought, 
would have been refused?

The reviewing psychiatrist should 
explain the rationale for all opinions 
given.

3.  When all required notification and 
development is completed, the VAMC 
should take adjudicatory action on the 
veteran's claim.  If the benefit sought 
remains denied, an appropriate 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder and MAS 
file should be returned to this Board for further appellate 
review.  No action by the veteran is required unless he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with the mandates of 
the VCAA.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


